Honorable Robert S. Calvert      Opinion No. WW-245
Comptroller of Public Accounts
Capitol Station                  Re:   Traveling expenses in-
Austin, Texas                          curred by Mstrict
                                       Attorneys attending a
                                       conference of the Dis-
                                       trict and County Attor-
Dear Mr. Calvert:                      neys of Texas.
          Your request for an opinion reads as follows:
          "This department has received a letter
     from Mr. Dan Walton, District Attorney of
     Harris County, regarding the reimbursement for
     traveling expenses by this department to Dis-
     trict Attorneys coming to Austin to attend a
     conference.
          "A copy of this letter is being forwarded
     to you, and this department requests an opinion
     from you as to whether payment of these expenses
     would be proper.
          "In this connection we would like to call
     your attention to Attorney General Opinion V-
     3% and House Bill No. 133, Acts of the 55th
     Legislature, Article VI, Section 29, subsection
     f.
          "There is no litigation pending that would
     have a bearing on this question."
          The purpose of the conference in question is stated
by Honorable Dan Walton, District Attorney, Harris County,
President of the District and County Attorneys Association, as
follows:
          "As acting President of the District and
     County Attorneys Association, I plan to call a
     conference of all the District and County Attor-
     neys in Texas on September 13-14, 1957, in
     Austin, Texas. The purpose of this conference
     is to study and discuss our mutual problems in
     the field of criminal prosecution. It is felt
Honorable Robert S. Calvert, page 2   (Ww-245)


    that only by such study and discussion can proper
    solutions be found to local and state-wide prob-
    ,lems in the field of criminal prosecution."
          It is the contention of Mr. Walton that these expenses
may be paid under the princi les of law announced in Attorney
General's Opinion S-125 (194-i
                             1.
          In Attorney General's Opinion V-354 (1947) referred to
by you, it was held that a District Attorney is not entitled to
the payment of traveling expenses incurred for the purpose of
discussing the matter of re-indictment of defendants with the
State's Attorney and Judges of the Court of Criminal Appeals in
cases prosecuted by him, which had been reversed. It was stated
in that opinion that the District Attorney was entitled to re-
ceive his actual and necessary expenses only while engaged in
the discharge of his duties, and that it was not tne duty of the
District Attorney to appear before the Court of Criminal Appeals
to represent the State in.view of the provisions of Article 25,
in the Code of Criminal Procedure and Article 1811, Revised
Civil Statutes of Texas.
          Subdivision f of Section 29, of Article VI of House
Bill 133, Acts of the 55th Legislature, effective September 1,
1957, provides:
          "Travel expenses may be reimbursed from the
     appropriations made in this Act only where the pur-
     poses of the travel performed are clearly for the
     conduct of the State's official business and in con-
     sonance with the legal responsibilities of the
     agency of the State represented.11
          The above quoted rider'of the General Appropriation
Act for the biennium beginning September 1, 1957, constitutes a
reiteration of the rinciple of law announced in Attorney Gen-
eral's Opinion V-3 3.  Therefore, the question prese,ltedby you
involves whether the attending of the conference in question
constitutes a discharge of official functions of District Attor-
neys of this State.
          This question is answered by Attorney General's Opin-
ion S-125, which reviews previous opinion of the Attorney Gen-
eral on the question of payment of traveling expenses incurred
by a County and District Attorney; and refers specifically t.o
the letter opinion of this office to Paul New, County Attorney
of Yoakum County, under date of April 21, 1951, wherein this
office stated that the County Attorney could be paid the reason-
able and necessary travel expenses in attending an Attorney
Honorable Robert S. Calvert, page 3 JdW-245)


General's conference on Organized Crime. The conference re-
ferred to in your request is called by the acting President of
the District and County Attorneys Association and is held pri-
marily for the same purpose as the Attorney General's confer-
ence and involves the official duties of the District and
County Attorneys of this State.     .
          Therefore, you are advised that the traveling ex-
penses of a District Attorney coming to Austin to attend the
conference may be paid by the Comptroller out of monies appro-
priated in House Bill 133, Acts 55th Legislature, for the pur-
pose of paying traveling expenses of District Attorneys.
                              SUMMARY
           The Comptroller of Public Accounts is au'chcr-
      ized to pay the traveling expenses of District
      Attorneys coming to Austin to attend the conference
      of District and County Attorneys for the purpose of
      study and discussion of mutual problems in the field
      of criminal prosecution.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                    //ohn   Reeves
JR:pf:wb                               Assistant
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
J. C. Davis, Jr.
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY:         Geo. P. Blackburn.